Title: From George Washington to Major General William Howe, 6 September 1776
From: Washington, George
To: Howe, William



Sir.
Head Quarters New York, Sepr 6th 1776.

By a letter from Majr Genl Sullivan, while on Long Island, & which he acquainted me was wrote by your permission, I was inform’d it would be agreable to exchange that gentleman for Majr Genl Prescott, & Brigadr Lord Stirling for any Brigadr of yours in our possession.
In consequence of this intelligence, I have wrote to Congress, requesting that Genl Prescott may be sent here, that this proposal may be carried into execution[.] We have no Brigadr of yrs a prisoner with us, except Genl McDonald taken in North Carolina, whom I am willing to exchange for Lord Stirling; & shall be glad to know your pleasure on the subject. I have the honor to be Sir Yr Most Obed. Servt

G.W.

